  Case 2:19-cv-12680-ESK Document 49 Filed 06/03/21 Page 1 of 1 PageID: 346




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


 THOMAS ISLEY et al., on behalf of                   Case No. 2:19-cv-12680-ES-MAH
 themselves and the putative class,
                                                                SO ORDERED.
 Plaintiff,
                    v.
                                                                ___________________
 BMW OF NORTH AMERICA, LLC and                                  Hon. Esther Salas, U.S.D.J.
 BAVARIAN MOTOR WORKS AG,                                       Dated: June 3, 2021

 Defendants.


      STIPULATION OF DISMISSAL WITHOUT PREJUDICE OF BAYERISCHE
              MOTOREN WERKE AKTIENGESELLSCHAFT ONLY

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties stipulate that Defendant

BAVARIAN MOTOR WORKS AG (aka Bayerische Motoren Werke Aktiengesellschaft) is

dismissed without prejudice. Defendant BMW OF NORTH AMERICA, LLC remains a

defendant in this case and is not dismissed.

        IN WITNESS WHEREOF, Plaintiffs and Defendants, by and through their respective

counsel, have executed this Stipulation as of the date(s) indicated on the lines below.

___/s/ Frederick J. Klorczyk, III, Esq.            ___/s/ Daniel Z. Rivlin______________
Frederick J. Klorczyk, III, Esq.                   Christopher J. Dalton, Esq.
Bursor & Fisher, P.A.                              Daniel Z. Rivlin, Esq.
888 Seventh Avenue                                 Argia J. DiMarco, Esq.
New York, New York 10019                           Buchanan Ingersoll & Rooney PC
                                                   550 Broad Street, Suite 810
Joel D. Smith, Esq.                                Newark, New Jersey 07102
Bursor & Fisher, P.A.
1990 North California Boulevard, Suite 940
Walnut Creek, California 94696                     Date: May 26, 2021

Date: May 26, 2021                                 Attorneys for Defendants
                                                   BMW of North America, LLC and
Attorneys for Plaintiffs                           Bayerische Motoren Werke
and the Putative Classes                           Aktiengesellschaft
